13‐4606 
        Vosse v. City of New York 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the  27th day of  February , two thousand 
        fifteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                      PETER W. HALL, 
                      GERARD E. LYNCH, 
                                  Circuit Judges. 
        ____________________________________________  
         
        BRIGITTE VOSSE,  
         
                                  Plaintiff ‐ Appellant, 
         
                      ‐v.‐                                             No. 13‐4606 
         
        THE CITY OF NEW YORK, COMMISSIONER ROBERT D. LIMANDRI, of the 
        New York City Department of Buildings,                        
                
                                  Defendants ‐ Appellees.   
        ____________________________________________  
         


                                                             1
FOR APPELLANT:            TIMOTHY L. COLLINS (Gideon Orion Oliver, on the 
                          brief), Collins, Dobkin & Miller LLP, New York, NY. 
  
 FOR APPELLEES:         ELIZABETH S. NATRELLA (Pamela Seider Dolgow, on 
                        the brief), for Zachary W. Carter, Corporation Counsel, 
                        New York, NY.   
____________________________________________  
 
      Appeal from the United States District Court for the Southern District of 
New York (Jed S. Rakoff, Judge). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the petition for rehearing is GRANTED and 

the judgment of the district court is AFFIRMED in part and REMANDED in 

part.   

       Plaintiff‐Appellant Brigitte Vosse brought this action against The City of 

New York and the Commissioner of the New York City Department of 

Buildings.  Vosse alleged that the City infringed her right to free speech by fining 

her, pursuant to zoning regulations, for hanging an illuminated peace symbol 

outside her 17th‐story condo window.  The district court dismissed for lack of 

standing in a memorandum and order dated November 8, 2013.  Vosse now 

appeals.  

       For substantially the same reasons stated in the district court’s 

memorandum and order, we AFFIRM the district court’s decision as to Vosse’s 



                                          2
lack of standing to raise a claim of content‐based discrimination.  However, 

Vosse also raised an argument, both in the district court and on appeal, that 

irrespective of content, the City’s zoning regulations constituted an unduly 

restrictive time, place, manner restriction on speech, in violation of the Supreme 

Court’s decision in City of Ladue v. Gilleo, 512 U.S. 43 (1994).  Because the district 

court did not address this argument, we REMAND for the district court to 

address it in the first instance.                   

                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                                                               




                                            3